Houghton, J.
(dissenting):
I think the petition was properly made hy the attorney in . behalf of the creditors which he represented. There is no dispute that the parties named in the petition, were creditors or -that the attorney had authority to act for them. The fact that the executrix made an affidavit that there was no property to inventory did not prevent the surrogate from requiring her to make an inventory .setting forth that fact. The filing of an inventory is one of the steps provided by statute in .the-administration of an estate. If the executrix shall exhibit no property to the appraisers they can -certify to that -fact and she can verify their statement.
I think the order was right and should he affirmed.
Order reversed, with ten dollars costs and disbursements and motion denied, without costs.